DETAILED ACTION
This Office action is in response to the application filed on August 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on August 21, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 15 is objected to because of the following informalities: it appears that “wherein the input stage” in line 1, should be “wherein an input stage”.  Appropriate correction is required.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reilly (U.S. Pub. No. 2011/0133557 A1).

In re claim 1, Reilly discloses (Fig. 2) a voltage clamp circuit (250) comprising: 
an input portion (comprising diodes 235a-235d) arranged to receive an input voltage at an input terminal (terminal connected to the anode of diode 255), said input portion comprising a clamp diode (255) having an anode thereof connected to the input terminal (See Fig. 2); 
a switching element (280) having a first terminal, a second terminal, and a control terminal (the switch 280 is a transistor, therefore includes a first, second and a control terminal, Para. 0032), wherein the first terminal is connected to a cathode of the clamp diode (See Fig. 2), and wherein the control terminal is connected to a reference node (node connecting 280 with 275); and 
a resonant tank portion comprising an inductor (265) and a capacitor (260) connected in series at a resonance node (node connecting the lower terminal of inductor 265 with the lower terminal of capacitor 260), said resonance node being further connected to the second terminal 
wherein the switching element is arranged such that when a voltage at the first terminal of the switching element is greater than a threshold value determined by a reference voltage at the reference node, the switching element is turned on such that a conductive path is formed between the first and second terminals of the switching element (Para. 0028-0036).

In re claim 6, Reilly discloses a reference portion (controller 275) arranged to generate the reference voltage at the reference node (node connecting 280 with 275).

In re claim 8, Reilly discloses wherein the switching element comprises a transistor (Para. 0032).

In re claim 9, Reilly discloses wherein the transistor is a BJT transistor (Para. 0032).

In re claim 10, Reilly discloses (Fig. 2) wherein the BJT transistor is a pnp BJT transistor (Para. 0032), arranged such that: the first terminal of the switching element is a collector terminal of the pnp BJT (Para. 0028-0036); the second terminal of the switching element is an emitter terminal of the pnp BJT (Para. 0028-0036); and the control terminal of the switching element is a base terminal of the pnp BJT (Para. 0028-0036).

In re claim 12, Reilly discloses (Fig. 2) a power converter (100) comprising: 
an input stage (primary side of converter 100) arranged to receive a supply voltage (Para. 0028); 
an output stage (secondary side of converter 100) arranged to produce a regulated voltage (output voltage of converter 100) derived from the supply voltage; 
a transformer (205) having a primary winding connected to the input stage, and a secondary winding connected to the output stage (See Fig. 2, Para. 0028); and 
a voltage clamp (250) connected across the transformer, said voltage clamp comprising: 
an input portion (comprising diodes 235a-235d) arranged to receive an input voltage at an input terminal (terminal connected to the anode of diode 255), said input portion comprising a clamp diode (255) having an anode thereof connected to the input terminal; 
a switching element (280) having a first terminal, a second terminal, and a control terminal (the switch 280 is a transistor, therefore includes a first, second and a control terminal, Para. 0032), wherein the first terminal is connected to a cathode of the clamp diode (See Fig. 2), and wherein the control terminal is connected to a reference node (node connecting 280 with 275); and 
a resonant tank portion comprising an inductor (265) and a capacitor (260) connected in series at a resonance node (node connecting the lower terminal of inductor 265 with the lower terminal of capacitor 260), said resonance node being further connected to the second terminal of the switching element (the node is connected to switch 280 through the inductor 265), wherein the capacitor is connected between the resonance node and the first terminal of the 
wherein the switching element is arranged such that when a voltage at the first terminal of the switching element is greater than a threshold value determined by a reference voltage at the reference node, the switching element is turned on such that a conductive path is formed between the first and second terminals of the switching element (Para. 0028-0036).

In re claim 14, Reilly discloses (Fig. 2) wherein the output stage (secondary side of converter 100) comprises first and second output stage diodes (235a and 235d), wherein a cathode of the first output stage diode is connected to the first terminal of the secondary winding (See Fig. 2), and wherein a cathode of the second output stage diode is connected to the second terminal of the secondary winding (See Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reilly (U.S. Pub. No. 2011/0133557 A1) in view of Qu et al. (U.S. Pat. No. 9, 537, 412 B2).

In re claim 15, Reilly fails to disclose wherein the input stage comprises an inverter arrangement comprising first, second, third, and fourth transistors arranged such that: the first and second transistors are connected in series across the supply voltage; and the third and fourth transistors are connected in series across the supply voltage, wherein the third and fourth transistors are connected in parallel to the first and second transistors; wherein the first terminal of the primary winding is connected between the first and second transistors; wherein the second terminal of the primary winding is connected between the third and fourth transistors.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reilly wherein the input stage comprises an inverter arrangement comprising first, second, third, and fourth transistors arranged such that: the first and second transistors are connected in series across the supply voltage; and the third and fourth transistors are connected in series across the supply voltage, wherein the third and fourth transistors are connected in parallel to the first and second transistors; wherein the first terminal of the primary winding is connected between the first and second transistors; wherein the second terminal of the primary winding is connected between the third and fourth transistors, as disclosed in Qu to suppress voltage peaks and improve conversion efficiency (Col. 1, lines 41-45).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (U.S. Pub. No. 2011/0133557 A1) in view of Stanley (U.S. Pat. No. 7, 554, 820 B2).

In re claim 16, Reilly fails to disclose wherein the input stage comprises: first and second transistors connected in series across the supply voltage; an arrangement of a capacitor and an inductor connected in series, wherein said arrangement is connected between the first terminal of the primary winding and a node between the first and second transistors.
Stanley teaches (Fig. 3) a power converter (300), wherein the input stage (primary side of converter 300) comprises: first and second transistors (S1 and S2 Col. 5, lines 59-67 and Col. 6, lines 1-2) connected in series across the supply voltage; an arrangement of a capacitor (Cr1) and an inductor (Lr1) connected in series, wherein said arrangement is connected between the first terminal of the primary winding and a node between the first and second transistors (See Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reilly wherein the input stage comprises: first and second transistors connected in series across the supply voltage; an arrangement of a capacitor and an inductor connected in series, wherein said arrangement is connected between the first terminal of the primary winding and a node between the first and second transistors, as disclosed in  Stanley to provide improved voltage regulation under all load conditions (Col. 1, lines 33-42).

In re claim 17, Reilly fails to disclose wherein the input stage comprises: a first transistor connected between a supply voltage return and the first terminal of the primary winding of the transformer; and a second transistor connected between the supply voltage return and the 
Stanley teaches (Fig. 4) a power converter (400), wherein the input stage comprises: a first transistor (S4) connected between a supply voltage return and the first terminal of the primary winding of the transformer (350); and a second transistor (S2) connected between the supply voltage return and the second terminal of the primary winding of the transformer (350); wherein the supply voltage is connected to a center-tap of the primary winding of the transformer (See Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reilly wherein the input stage comprises: a first transistor connected between a supply voltage return and the first terminal of the primary winding of the transformer; and a second transistor connected between the supply voltage return and the second terminal of the primary winding of the transformer; wherein the supply voltage is connected to a center-tap of the primary winding of the transformer, as disclosed in Stanley to provide improved voltage regulation under all load conditions (Col. 1, lines 33-42).

Allowable Subject Matter
Claims 2-5, 7, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 2, the prior art of record fails to disclose or suggest “wherein the resonant tank further comprises first and second resonant tank diodes, wherein the inductor is connected between a cathode of the first resonant tank diode and an anode of the second resonant tank diode” in combination with other limitations of the claim. Claims 3-5 depend directly or indirectly from claim 2 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 7, the prior art of record fails to disclose or suggest “wherein the reference portion comprises a resistor and a zener diode arranged in series such that a first terminal of the resistor is connected to the cathode of the clamp diode, a second terminal of the resistor is connected to a cathode of the zener diode at the reference node such that the capacitor is connected to the reference node via the zener diode, the anode of said zener diode being connected to said capacitor” in combination with other limitations of the claim.

Regarding to claim 11, the prior art of record fails to disclose or suggest “comprising one or more further input portions each arranged to receive a respective further input voltage at a respective input terminal, each of said further input portions comprising a respective clamp diode having an anode thereof connected to the respective input terminal, wherein a cathode of each of the further clamp diodes is connected the first terminal of the switching element” in combination with other limitations of the claim.

Regarding to claim 13, the prior art of record fails to disclose or suggest “wherein the voltage clamp comprises a second input portion arranged to receive a second input voltage at a second input terminal, said second input portion comprising a second clamp diode having an anode thereof connected to the second input terminal, wherein a cathode of the second clamp diode is connected the first terminal of the switching element, wherein said voltage clamp is arranged such that: the input terminal of the first input portion is connected to a first terminal of the secondary winding, and the input terminal of the second input portion is connected to a second terminal of the secondary winding; or the input terminal of the first input portion is connected to a first terminal of the primary winding, and the input terminal of the second input portion is connected to a second terminal of the primary winding” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838